The judgment is affirmed, for the reason expressed in the opinion of Mr. Justice Bodine, rendered on the return to the writ of habeas corpus. 122 N.J.L. 150.
In our view, the case is ruled by Coughlin v. Sullivan,100 N.J.L. 42. As applied to defendant, Cox, the ordinance constituted an invasion of her fundamental rights. See Lovell
v. Griffin, 303 U.S. 444; 58 S.Ct. 666; 82 L.Ed. 949. The case of Town of Irvington v. Schneider, 120 N.J.L. 460;affirmed, 121 Id. 542, is not in point.
Having thus disposed of the meritorious question, it is unnecessary to pass upon the point made by the named defendant, that, under section 53 of the Habeas Corpus act (Comp. Stat.
1910, p. 2651; R.S. 1937, 2:82-48), prosecutor is without standing to secure a review by certiorari of the order in question. *Page 292